Case 2:18-cv-00086-SJF-AKT Document 75 Filed 07/28/20 Page 1 of 3 PageID #: 443


                                                                      MOSER LAW FIRM, P.C.
Steven J. Moser, Esq.
Phone 631-671-1150
smoser@moseremploymentlaw.com


                                                             July 28, 2020

Hon. Sandra J. Feuerstein, USDJ
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, New York 11722

RE:     Meynard v. Whole Foods Market Group, Inc., 18-CV-00086 (SJF)(AKT)

Dear Judge Feuerstein:

       I represent the Plaintiff Derell Meynard in the above referenced matter. Plaintiff’s request
an order directing the Defendant Whole Foods to respond to Plaintiff’s October 22, 2019 document
requests and interrogatories without objection.

                                                 Procedural History

      On October 22, 2019, Plaintiff served corrected interrogatories and document requests
upon Whole Foods.1

        On November 5, 2019, Whole Foods moved for a stay of discovery pending a decision on
its motion for reconsideration. (DE 51)

        On November 12, 2019, the Court granted the Defendant’s request for a stay.

        On February 5, 2020, the Court lifted the stay of discovery.

       Whole Foods responses to the October 22, 2019 interrogatories and document requests
were due on March 6, 2020.

        Whole Foods did not furnish any objections or responses to the October 22, 2019
interrogatories and document requests on March 6, 2020.

       On June 3, 2020, Plaintiff requested Defense counsel’s availability for a meet and confer
regarding the October 22, 2019 discovery requests.

        On June 11, 2020, the parties submitted a status report to the Court. (DE 70). In that status
report Plaintiff indicated that Whole Foods neither responded to the October 22, 2019 document

1
  These corrected interrogatories and document requests were necessary as Defendants had taken advantage of a
typographical error in prior document requests to avoid discovery. A copy of these interrogatories and document
requests is annexed hereto as Exhibit 1.



                             5 east main street, huntington, ny 11743
                                 www.moseremploymentlaw.com
Case 2:18-cv-00086-SJF-AKT Document 75 Filed 07/28/20 Page 2 of 3 PageID #: 444




requests or interrogatories, nor sought an extension of the time to respond. Plaintiff further
informed the Court: “Whole Foods has not produced a single document [in the course of
discovery]. Documents identified by the Defendant in its initial disclosures have not been
furnished.”

       On or about June 11, 2020, the parties participated in a good faith telephone conference in
which Plaintiff again raised Whole Foods’ non-compliance with its discovery obligations.

       On July 22, 2020, Plaintiff sent a final request that responses to outstanding discovery be
furnished no later than July 27, 2020.

       On July 27, 2020, counsel for Whole Foods responded that Plaintiff’s request for
compliance with outstanding discovery obligations was “out of the blue.” Whole Foods did not
request an extension of the time to respond to the interrogatories and document requests. Instead,
Whole Foods responded that it would “take a look back at the discovery” and “supplement if
appropriate . . . on or before August 14, 2020.”

                                            Argument

       The October 22, 2019 Interrogatories and Document Requests are annexed hereto as
Exhibit 1. Responses to these discovery requests were due on March 6, 2020. As of the date of
this motion, Whole Foods has not objected to or complied with these requests and has never
requested an extension of the time to respond.

       The law is well settled that a failure to assert objections to a discovery request in a timely
       manner operates as a waiver. As explained in Krewson v. City of Ouincy, 120 F.R.D. 6, 7
       (D. Mass. 1988):

               If a party fails to file timely objections to document requests, such a failure
               constitutes a waiver of any objections which a party might have to the requests.
               Slauenwhite v. Bekum Maschinenfabriken, GMBH, 1983 U.S. Dist. LEXIS 19520,
               35 F.R.Serv.2d 975 (D. Mass., 1983) citing Perry v. Golub, 74 F.R.D. 360, 363
               (N.D. Ala., 1976) and cases cited therein, i.e. United States v. 58.16 Acres of
               Land, 66 F.R.D. 570 (E.D. Ill., 1975); Davis v. Romney, 53 F.R.D. 247 (E.D. Pa.,
               1971); American President Lines v. Hartford Fire Insurance Co., 55 F.R.D. 61
               (E.D. Pa., 1971). “Any other result would … completely frustrate the time limits
               contained in the Federal Rules and give a license to litigants to ignore the time
               limits for discovery without any adverse consequences.” Slauenwhite v. Bekum
               Maschinenfabriken, GMBH, supra. [*3]

       Additional authorities to the same effect include Kolenc v. Bellizzi, 1999 U.S. Dist. LEXIS
       1794, 95 Civ. 4494 (LMM)(KNF), 1999 WL 92604 at *3 (S.D.N.Y. Feb. 22, 1999);
       Techsearch Servs., Inc. v. Gorman, 1999 U.S. Dist. LEXIS 518, 97 Civ. 7641 (JSM)(KNF),
       1999 WL 33024 at *2 (S.D.N.Y. Jan. 21, 1999); Concord Boat Corp. v. Brunswick Corp.,
       169 F.R.D. 44, 48 (S.D.N.Y. 1996); United States v. International Bus. Mach. Corp., 70
       F.R.D. 700, 701-02 (S.D.N.Y. 1976). See generally Yakus v. United States, 321 U.S. 414,


                                  MOSER LAW FIRM, P.C.
                     5 East Main Street, huntington, new York 11743
                             www.moseremploymentlaw.com
Case 2:18-cv-00086-SJF-AKT Document 75 Filed 07/28/20 Page 3 of 3 PageID #: 445




       444, 88 L. Ed. 834, 64 S. Ct. 660 (1944) (“No procedural principle is more familiar to this
       court than that a … right may be forfeited in criminal as well as civil cases by the failure
       to make timely assertion of the right before the tribunal having jurisdiction to determine
       it.”).

Eldaghar v. City of N.Y. Dep't of Citywide Admin. Servs., 2003 U.S. Dist. LEXIS 19247, at *2-3
(S.D.N.Y. Oct. 20, 2003).

         In light of the Defendant’s anticipated motion to strike the class allegations, discovery is
critical as the refusal to comply with discovery requests may deprive the Plaintiff of information
necessary to oppose the motion to strike the class allegations.

       It should be noted that we are not seeking discovery for Dwayne Scott, whose claims have
been dismissed with prejudice.

        For the foregoing reasons, Plaintiff requests an order directing the Defendant Whole Foods
to respond to the October 22, 2019 discovery requests without objection within one week of this
Court’s order.

                                                      Respectfully submitted,


                                                      Steven J. Moser
                                                      Steven J. Moser

cc.    Christopher M. Pardo, Esq. (via ECF)
       Anna L. Rothschild, Esq. (via ECF)




                                  MOSER LAW FIRM, P.C.
                     5 East Main Street, huntington, new York 11743
                             www.moseremploymentlaw.com
